Opinion by
Mollison, J.
When the case was called for trial counsel for the Government moved to dismiss the protest on the ground that the notice of intent required under section 22.7, Customs Regulations of 1943, was not timely filed. An examination of the official papers showed that the notice of intent was filed on January 15, 1947, while the exporting vessel cleared on December 27, 1946. Under these circumstances, it was held that the said regulation was not complied with, and, as compliance with such regulation with respect to the timeliness of filing such notices has been held to be a requisite to securing drawback (United States v. Ricard-Brewster Oil Co., 29 C. C. P. A. 192, C. A. D. 191), the motion to dismiss was granted.